DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2 - 9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bernard et al (U.S. Patent No. 8,126,226).
With regards to claim 2, Bernard discloses obtaining a plurality of images of a breast at 3:27-46, 5:20-41, 6:12-28.
Bernard discloses applying a CAD algorithm to each image of the plurality of images, wherein applying the CAD algorithm to each image comprises identifying a feature in a plurality of feature-containing images of the plurality of images at 8:4-15: “Another embodiment of step 225 includes communicating the acquired image data to a computer-aided detection system 230 of the controller 130, herein referred to as a CAD system 230... The CAD system 230 is operable to process the acquired medical image data that constitutes the series of acquired images or the generated digital, three-dimensional reconstructed volume 212, so as to calculate quantitative data (e.g., greyscale level, contrast, intensity, etc.) indicative of zones of radiological signs reflecting a presence of a suspect lesion.”
Bernard discloses generating a synthesized 2D mammography image (e.g., “two-dimensional rendering” of the “tomosynthesis reconstruction 212”) of the breast, wherein the synthesized 2D mammography image comprises the feature in the plurality of feature-containing images at 5:20-41, 6:16-28: “All or a portion of the acquired image data or frames (e.g., two-dimensional radiological image frames) can be used during this tomosynthesis reconstruction to generate the digital, three-dimensional reconstructed volume 212 of the imaged anatomy (e.g., breast tissue).” See, also, 8:24-64: “The viewing algorithm is operable to calculate the two-dimensional rendering of the digital, three-dimensional reconstructed volume 212…” and FIG. 4.
Bernard discloses displaying the synthesized 2D mammography image (e.g., “two-dimensional rendering” of the “tomosynthesis reconstruction 212”) and a CAD overlay on the 2D synthesized image, wherein the CAD overlay comprises a CAD mark (e.g., “boundary surface or markers or graphical representations 226”) at 6:44-7:4, 7:49-8:45: “The CAD system 230 can also generate the boundary surface or markers or graphical representations 226 to demarcate or define the zones or series of image elements that identify or envelope the suspect lesion. An embodiment of the CAD system 230 locates the markers 226 at the x and y coordinates of a location of the general center of the VOI 228.” See, also, FIG. 4:

    PNG
    media_image1.png
    451
    621
    media_image1.png
    Greyscale


Bernard discloses receiving a selection of the CAD mark at 8:35-45, 9:24-33, 9:38-61, 9:62-10:21: “For example, step 300 can include receiving an instruction indicative or identifying the bounding surface or marker 226 at the volume 212 or the overview image 285 to be enlarged and illustrated in the second display window 165… According to another embodiment, step 300 includes receiving an instruction (e.g., click of a mouse device 145 at the bounding surface or marker 226) that identifies the VOI 228 and in response calculating and communicating one of a slice 214, 216 or 218 from the sequential succession of slices 214, 216, 218…”
Bernard discloses, based on the selection, retrieving at least one feature-containing image of the plurality of feature-containing images associated with the selected CAD mark at 9:24-33, 9:38-61 10:10-21: “According to another embodiment, step 300 includes receiving an instruction (e.g., click of a mouse device 145 at the bounding surface or marker 226) that identifies the VOI 228 and in response calculating and communicating one of a slice 214, 216 or 218 from the sequential succession of slices 214, 216, 218…”
With regards to claim 3, Bernard discloses the CAD mark (e.g., “boundary surface or markers or graphical representations 226”) is obtained from at least one of a tomosynthesis image data and a 2D image data of the plurality of images of the breast at  7:49-8:45: “The bounding surface or markers 226 are generally configured to reveal, define or demarcate the positions image 50 elements of the VOI 228 or of the digital, three-dimensional reconstructed volume 212 that includes or envelopes the radiological sign of the suspect lesion for illustration to the user.” See, also, FIG. 4 and 6:12-7:4; to wit: “All or a portion of the acquired image data or frames (e.g., two-dimensional radiological image frames) can be used during this tomosynthesis reconstruction to generate the digital, three-dimensional reconstructed volume 212 of the imaged anatomy (e.g., breast tissue).” 
With regards to claim 4, Bernard discloses the selected CAD mark (e.g., “boundary surface or markers or graphical representations 226”) is associated with at least one feature displayed in the synthesized 2D mammography image at 6:44-7:4, 7:49-8:45: “The CAD system 230 can also generate the boundary surface or markers or graphical representations 226 to demarcate or define the zones or series of image elements that identify or envelope the suspect lesion. An embodiment of the CAD system 230 locates the markers 226 at the x and y coordinates of a location of the general center of the VOI 228.” See, also, FIG. 4.
With regards to claim 5, Bernard discloses the retrieved at least one feature-containing image (e.g., “two-dimensional image frames acquired by the imaging system 25” or “slice planes 214, 216, 218”) of the plurality of feature-containing images comprises a plurality of feature-containing images, wherein each of the plurality of retrieved feature-containing images contains the at least one feature (e.g., “suspect or candidates of a lesion”) at 6:12-6:43.
With regards to claim 6, Bernard discloses displaying the retrieved at least one feature-containing image at 6:44-6:62, 10:26-11:5.
With regards to claim 7, Bernard discloses assigning a weight (e.g., “intensity”), and a threshold to each of the plurality of feature-containing images at 6:44-62.
With regards to claim 8, Bernard discloses displaying a single image of the plurality of feature-containing images containing the at least one feature, wherein the displayed single image comprises a single feature-containing image of the plurality of feature-containing images having a predetermined weight (“threshold”) at 6:44-62, “For those image elements (e.g., pixels, voxels, etc.) within the predetermined threshold or range of the opacity or radiological sign (e.g., microcalcification), step 220 includes assigning those image elements with a designation and graphical representation indicative of candidacy to be the suspect lesion that is viewable at the output device 150 to the user.” And at 8:46-64, “The viewing algorithm is operable to calculate the two-dimensional rendering of the digital, three-dimensional reconstructed volume 212 from the viewpoint as input by the user via the input device 145…” See, also, 9:43-10:21.
With regards to claim 9, Bernard discloses a predetermined weight (e.g., “intensity”) that is a highest weight at ¶41, “An embodiment of step 280 includes calculating the global overview image 285 or a set a overview slabs in considering an image element (e.g., pixel, voxel) with a maximum intensity pixel (MIP)… When using MIP (with respect to MinIP) rendering, a depth map can be created storing for each pixel of the overview image an information allowing to retrieve the slice containing the maximum (resp. minimum) grey intensity level along the ray path going from the virtual source to the pixel.”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard et al (U.S. Patent No. 8,126,226) in view of Blum et al (U.S. PG Pub. No. 2010/0246909).
With regards to claim 10, Bernard discloses displaying a single image of the plurality of feature-containing images containing the at least one feature at 11:6-22; but does not specify the displayed single image comprises a single feature-containing image of the plurality of feature-containing images having a lowest visual noise. However, this limitation was known in the art:
Blum discloses displaying a single image having a lowest visual noise at ¶ [0038]. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to displaying a single image having a lowest visual noise, as taught by Blum, when displaying a single image of the plurality of feature-containing images containing the at least one feature, as taught by Bernard. The motivation for doing so comes from the prior art wherein one of ordinary skill in the art would understand that visual noise is an unwanted feature in images.  Therefore, it would have been obvious to combine Blum with Bernard to obtain the invention specified in this claim.
Claims 11 - 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard et al (U.S. Patent No. 8,126,226) in view of Smith (U.S. PG Pub. No. 2004/0064037).
With regards to claim 11, with the exception of the limitations of “applying an assignment…”, “highlighting with a first highlight…” and “highlighting with a second highlight…”, the steps performed by the method of this claim are anticipated by Bernard for the same reasons as were presented with respect to claim 1, which recites a method performing these same steps. In particular, Bernard discloses generating a synthesized 2D mammography image of the breast, wherein the synthesized 2D mammography image comprises the identified plurality of features and displaying the synthesized 2D mammography image at 6:44-7:4, 7:49-8:45: “The CAD system 230 can also generate the boundary surface or markers or graphical representations 226 to demarcate or define the zones or series of image elements that identify or envelope the suspect lesion. An embodiment of the CAD system 230 locates the markers 226 at the x and y coordinates of a location of the general center of the VOI 228.” See, also, FIG. 4. The additional limitations of this claim are obvious over the prior art as evidenced by the Smith reference:
Smith discloses applying an assignment (e.g., “classified”) to each of the identified plurality of features at ¶¶ [0022], [0043]-[0044], [0054].
Smith discloses highlighting with a first highlight a first feature of the identified plurality of features based on the assignment of the first feature and highlighting with a second highlight a second feature of the identified plurality of features based on the assignment of the second feature at: ¶ [0022](“One set of rules for a first doctor may be to highlight in red color pixels that represent tissue having an 80% enhancement during the first (1.0) minute of uptake and having a subsequent 5% washout, as an illustrative example. A second set of rules for a second doctor may be slightly (or greatly) different (e.g., 90% enhancement during the first 1.3 minutes of uptake and 5.8% washout, highlighted in green color); ¶ [0054](“The color overlays can be overlaid over grey scale images, to highlight tissues of interest according to various color schemes. For example, tissue in some images that are extremely likely to be cancerous may be overlaid in red color, while less suspect tissue may be highlighted in blue color…”) At the time of the invention, it would have been obvious to a person of ordinary skill in the art to highlight with a first highlight a first feature of the identified plurality of features based on the assignment of the first feature and highlight with a second highlight a second feature of the identified plurality of features based on the assignment of the second feature, as taught by Smith, when displaying a synthesized 2D mammography image comprising an identified plurality of features as taught by Smith. The motivation for doing so comes from Smith, which discloses, “[O]ne embodiment of the present invention provides a rules-based system that can better assist medical personnel in their evaluation of this voluminous amount of image data… Those pixels that match the rules may be highlighted with a selected color, and thus the image has a mark thereon to attract the attention of the medical personnel.”  (Smith, ¶¶ [0043], [0045]).  Therefore, it would have been obvious to combine Smith with Bernard to obtain the invention specified in this claim.
With regards to claim 12, Smith discloses the first highlight is different than the second highlight at ¶¶ [0022], [0054]. The motivation for this combination is the same as was previously presented.
With regards to claim 13, the steps performed by the method of this claim are taught by Bernard for the same reasons as were presented with respect to claim 7, which recites an method performing these same steps.
With regards to claim 14, Bernard discloses that at least one of a numerical value, a weight, and a threshold comprises a maximum at ¶41, “An embodiment of step 280 includes calculating the global overview image 285 or a set a overview slabs in considering an image element (e.g., pixel, voxel) with a maximum intensity pixel (MIP)… When using MIP (with respect to MinIP) rendering, a depth map can be created storing for each pixel of the overview image an information allowing to retrieve the slice containing the maximum (resp. minimum) grey intensity level along the ray path going from the virtual source to the pixel.”
With regards to claim 15, Bernard discloses a highlight that comprises a contour line (e.g., “boundary”) at 7:49-8:3 (“Should the boundary surface 226 be two-dimensional or one-dimensional…”), 8:16-23 (“The CAD system 230 can also generate the boundary surface or markers or graphical representations 226 to demarcate or define the zones or series of image elements that identify or envelope the suspect lesion”, 9:62-10:21.
With regards to claim 16, Bernard discloses the first highlight comprises a boundary of the first feature at 7:49-8:3 (“Should the boundary surface 226 be two-dimensional or one-dimensional…”), 8:16-23 (“The CAD system 230 can also generate the boundary surface or markers or graphical representations 226 to demarcate or define the zones or series of image elements that identify or envelope the suspect lesion”, 9:62-10:21.
With regards to claim 17, Bernard discloses at least one of the first highlight and the second highlight comprises a geometric shape at 7:22-35, “A second embodiment of step 225 includes calculating or generating a mathematical model that defines a shape (e.g., ellipsoid, cylinder, sphere, etc. or combination thereof) of the bounding surface 226 that defines the VOI 228 identified in the three-dimensional, reconstructed volume 212 identified to include the suspect lesion.” See, also, FIG. 4.
With regards to claim 18, Bernard discloses at least one of the first highlight and the second highlight is associated with a particular tissue structure at 6:44-7:4, 7:49-8:45: “The CAD system 230 can also generate the boundary surface or markers or graphical representations 226 to demarcate or define the zones or series of image elements that identify or envelope the suspect lesion. An embodiment of the CAD system 230 locates the markers 226 at the x and y coordinates of a location of the general center of the VOI 228.” See, also, FIG. 4.
With regards to claim 19, Bernard discloses receiving a selection of the first highlight at 9:24-33, 9:38-61 10:10-21: “According to another embodiment, step 300 includes receiving an instruction (e.g., click of a mouse device 145 at the bounding surface or marker 226) that identifies the VOI 228 and in response calculating and communicating one of a slice 214, 216 or 218 from the sequential succession of slices 214, 216, 218…”
With regards to claim 20, Bernard discloses displaying at least one of the plurality of feature-containing images based on the selection at  6:44-6:62, 9:24-33, 9:38-61,10:10-21: “According to another embodiment, step 300 includes receiving an instruction (e.g., click of a mouse device 145 at the bounding surface or marker 226) that identifies the VOI 228 and in response calculating and communicating one of a slice 214, 216 or 218 from the sequential succession of slices 214, 216, 218…” See, also, 10:26-11:5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668